DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "another electronic component" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 to which claim 21 depends, does not establish any “electronic component” for there to be “another”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al US 2014/0124928.

Pertaining to claims 15 and 22 and 23, Lin teaches an electronic package, comprising: 
a substrate 100 comprising a circuit layer 101 including a stack of a first conductive layer 120 and a second conductive layer 140, wherein the first conductive layer includes a first bottom surface and a first outer surface See Figure 12 (inverted), the second conductive layer includes a second bottom surface and a second outer surface See Figure 12 (inverted), the second conductive layer exposing a portion of the first bottom surface of the first conductive layer See Figure 12 (inverted), thereby defining a conductive step structure, 
wherein the second outer surface and the second (or first) bottom surface form a conductive path (all of the features of the first and second conductive structures would be considered part of the conductive path since the conductive layer is conductive and current would be carried across the entire structure). See Figure 12 (inverted)

Pertaining to claim 16, Lin teaches the electronic package according to claim 15, further comprising a wetting layer 160/170 covering the second outer surface, the second bottom surface and a second inner surface of the second conductive layer See Figure 12 (inverted) and note that “inner” and “outer” simply refer to opposing sidewalls of the second conductive layer.

Pertaining to claim 17, Lin teaches the electronic package according to claim 15, wherein the first conductive layer and the second conductive layer are in direct contact with each other with an interface therebetween See Figure 12 (inverted).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al US 2014/0124928.

Pertaining to claim 1, Lin teaches an electronic package, comprising: 
a substrate 100 comprising a conductive step structure including a first portion 120 and a second portion 140, the first portion having a first bottom surface, a first outer surface and a first inner surface, and the second portion having a second bottom surface, a second outer surface and a second inner surface, wherein the second portion partially exposes the first bottom surface See Figure 12 (inverted); and 
a wetting layer 160/170 (note applicant’s specification defines nickel as part of their wetting layer, and Lin teaches nickel as one of these layers) at least covering the second bottom surface, the second outer surface and the second inner surface of the second portion 140 of the conductive step structure.

Lin does not teach a plurality of conductive step structures. However, one of ordinary skill in the art at the time the invention was filed would understand, given the teaching of Lin, that more than one such interconnect would be required for mounting the device to a package thus amounting to nothing more than duplication of parts, all being of the exact same design.  See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Pertaining to claim 2, Lin teaches the electronic package according to claim 1, wherein the wetting layer 160/170 exposes the first outer surface and the first inner surface (the sides of 120 are exposed from the wetting layer) see Figure 12 (inverted).

Pertaining to claim 3, Lin teaches the electronic package according to claim 1, wherein the wetting layer 160/170 further directly contact a portion of the first bottom surface 120.

Pertaining to claim 4, Lin teaches the electronic package according to claim 1, wherein the wetting layer comprises a multi-layered wetting layer including a first wetting layer 170 and a second wetting layer 170 See Figure 12 (inverted).

Pertaining to claim 5, Lin teaches the electronic package according to claim 4, wherein the first wetting layer 160 covers at least a portion of the first bottom surface 120, and the second bottom surface 140, the second outer surface and the second inner surface See Figure 12 (inverted).

Pertaining to claim 6, Lin teaches the electronic package according to claim 5, wherein the second wetting layer 170 covers (covers does not imply direct contact) the second outer surface and a portion of the first bottom surface. See Figure 12 (inverted)

Pertaining to claim 7, Lin teaches the electronic package according to claim 6, wherein the second wetting layer 170 further covers (covers does not imply direct contact) the second bottom surface. See Figure 12 (inverted)

Pertaining to claim 8, Lin teaches the electronic package according to claim 1, wherein the substrate further comprises a circuit layer 101 electrically connected to the conductive step structure.

Pertaining to claim 9, Lin teaches the electronic package according to claim 8, wherein a portion of the circuit layer 101 is exposed from a front surface of the substrate 200 see Figure 12 (inverted).

Pertaining to claim 10, Lin teaches the electronic package according to claim 9, further comprising a first encapsulant disposed on the front surface of the substrate. Lin teaches that the prior art shown in Figure 1 contains an encapsulant material 6 disposed on the substrate, though states that this is less than idea, however, it is a known design at the time the invention was filed and would have been obvious to try.  

Pertaining to claim 14, Lin teaches the electronic package according to claim 1, wherein the first portion and the second portion of the conductive step structure are in direct contact with each other with an interface therebetween. See Figure 12 (inverted)

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        6/10/22